Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 1 of 7 PageID #: 5
                                      37D01-2107-CT-000682                                       Filed: 7/30/2021 1:46 PM
                                                                                                                     Clerk
                                            Jasper Superior Court 1                               Jasper County, Indiana




  STATE OF INDIANA                      )
                                        )                  SS: JASPER SUPERIOR COURT
  COUNTY OF JASPER                      )

  STATE FARM FIRE AND CASUALTY                    )
  COMPANY a/s/o THOMAS CARR
            Plaintiff,

          V.                                               CAUSE NO.

  WHIRLPOOL CORPORATION,

                 Defendant.

                                              COMPLAINT

          Comes now Plaintiff, State Farm Fire and Casualty Company a/s/o Thomas Carr, by

  counsel, and for its claim for relief against Defendant, Whirlpool Corporation, alleges and says

  that:

          l.     Plaintiff is a corporation organized and existing under the laws of the State of

  Illinois and authorized to do business in Indiana.

          2.     Whirlpool Corporation ("Whirlpool") is a corporation organized under the laws of

  Michigan with its headquarters at 2000 N. M-63, Tax Dept. MD2610, Benton Harbor, MI 49022,

  and at all times relevant herein, was a foreign corporation registered to transact business in the

  state of Indiana.

          3.     This Court has jurisdiction over the parties and the subject matter of this litigation

  pursuant to Rule 4.4(A) of the Indiana Rules of Trial Procedure.

          4.     On or about July 26, 2020, Plaintiff insured a residence at 3677 W. Kozak Drive,

  in Wheatfield, Indiana ("the Home") owned by Thomas Carr ("Carr").
Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 2 of 7 PageID #: 6




         5.      Prior to that date, Carr purchased a Cabrio Whirlpool Washer for personal use in

  the Home ("the Washer")

         6.      The Washer and/or its components were manufacttired by Whirlpool Corporation.

         7.      On or about July 26, 2020, the washer caught fire at the Home ("the Fire"),

  resulting in damages to the insured's property.

         8.      Carr has not, at any time since the purchase, altered the washer in any way.

         9.      At all times since its purchase, Carr used the washer for its intended purpose only.

         10.     Due to the Fire caused by the Washer, Plaintiff incurred damages in the amount of

  $142,633.79.

         11.     Pursuant to the terms of the insurance policy covering the Home, Plaintiff has

  made payments to or on behalf of its insured as compensation for damages in the amount of

  $142,633.79 (less the insured's $1,000.00 deductible).

         12.     Plaintiff, pursuant to the terms of said insurance policy, is subrogated to the rights

  of its insured to the extent of its payments to or for the insured's account.

          COUNT I— PRODUCTS LIABILITY — DEFECTIVE MANUFACTURING

         13.     Plaintiff incorporates by reference herein all preceding paragraphs of Plaintiff's

  Complaint.

         14.     The Fire was proximately caused by the defective and unreasonably dangerous

  washing machine.

         15.     Whirlpool is in the business of selling the Washer and/or its components.

         16.     Carr was a"user" of the washer and as such was in the class of persons that

  Whirlpool should have reasonably foreseen as being subject to harm caused by the defective

  washing machine.
Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 3 of 7 PageID #: 7




         17.     The Washer and/or its components were defective and unreasonably dangerous at

  the time it left the control of Whirlpool and remained in a substantially unchanged condition

  until the Fire on July 26, 2020.

         WHEREFORE, Plaintiff, State Farm Fire and Casualty Company a/s/o Thomas Carr,

  respectfully requests judgment against the Defendant, Whirlpool Corporation, in the amount of

  $142,633.79, plus interest from the date of judgment and the costs of this action, together with all

  other relief deemed just and proper in the premises.

                 COUNT II — PRODUCTS LIABILITY — DEFECTIVE DESIGN

         18.     Plaintiff incorporates by reference herein all preceding paragraphs of Plaintiff's

  Complaint.

         19.     The Washer and/or its corriponents were defectively designed by Whirlpool and

  were unreasonably dangerous at the time it was purchased and remained in a substantially

  unchanged condition until the Fire.

         20.     As a direct and proximate result of the Fire that was caused by the Defendant's

  defective design of the Washer and/or its components, Carr suffered damages in the amount of

  $142,633.79.

         WHEREFORE, Plaintiff, State Farm Fire and Casualty Company a/s/o Thomas Carr,

  respectfully requests judgment against the Defendant, Whirlpool Corporation, in the amount of

  $142,633.79, plus interest from the date of judgment and the costs of this actiori, together with all

  other relief deemed just and proper in the premises.

         COUNT III — PRODUCTS LIABILITY — NEGLIGENT MANUFACTURING

         21.     Plaintiff incorporates by reference herein all preceding paragraphs of Plaintiffls

  Complaint.
Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 4 of 7 PageID #: 8




         22.     In manufacturing the Washer and/or its components, Whirlpool had a duty to

  exercise due and proper care in the manufacturing of its product so that the Washer would not

  ignite and cause property damage.

         23.     As a direct and proximate result of Whirlpool's negligent faihire to use reasonable

  care in manufacturing the Washer and/or its components, Carr suffered damages in the amount

  of $142,633.79.

         WHEREFORE, Plaintiff, State Farm Fire and Casualty Company a/s/o Thomas Carr,

  respectfully requests judgment against the Defendant, Whirlpool Corporation, in the amount of

  $142,633.79, plus interest from the date of judgment and the costs of this action, together with all

  other relief deemed just and proper in the premises.

                               COUNT*IV — NEGLIGENT DESIGN

         24.     Plaintiff incorporates by reference herein all preceding paragraphs of Plaintiff's

  Complaint.

         25.     In designing the washer, Whirlpool had a duty to exercise due and proper care in

  the designing of its product so that the washer would not cause property damage.

         26.     As a direct and proximate result of Defendant's negligent design, Carr suffered

  damages in the amount of $142,633.79.

         WHEREFORE, Plaintiff, State Farm Fire and Casualty Company a/s/o Thomas Carr,

  respectfully requests judgment against the Defendant, Whirlpool Corporation, in the amount of

  $142,633.79, plus interest from the date of judgment and the costs of this action, together with all

  other relief deemed just and proper in the premises.
Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 5 of 7 PageID #: 9




                 COUNT V— BREACH OF IMPLIED MERCHANTABILITY

         27.     Plaintiff incorporates by reference herein all preceding paragraphs of Plaintiff's

  Complaint.

         28.     As merchants of the Washer and/or its components, Whirlpool impliedly

  warranted to the insured that the Washer was merchantable.

         29.     The implied warranty of inerchantability was breached when the Fire occurred,

  resulting in damages to the Home and Carr's property.

         30.     At the time of the Fire, the Washer was, as it always had been, being used for its

  intended purpose.

         31.     As a direct and proximate result of the Defendant's breach of implied warranty of

  merchantability, Carr suffered damages in the amount of $142,633.79.

         WHEREFORE, Plaintiff, State Farm Fire and Casualty Company a/s/o Thomas Carr,

  respectfully requests judgment against the Defendant, Whirlpool Corporation, in the amount of

  $142,633.79, plus interest from the date of judgment and the costs of this action, together with all

  other relief deemed just and proper in the premises.

                                                Respectfully submitted,

                                                KAHN, DEES, DONOVAN & KAHN, LLP




                                             By: /s/RobeYtP. Lamey
                                               Robert P. Lamey, #35810-82




  KAHN, DEES, DONOVAN & KAHN, LLP
  501 Main Street, Suite 305
  Post Office Box 3646
Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 6 of 7 PageID #: 10




  Evansville, Indiana 47735-3646
  Telephone: (812) 423-3183
  Facsimile: (812) 423-3841
  Email: rlamey@kddk.com

         The undersigned hereby certifies that the foregoing document complies with the
  requirements of the Indiana Trial Rules on Access to Court Records.

                                             /s/RobertP. Lamey
                                             Robert P. Lamey
     Case 1:21-cv-02302-SEB-MPB Document 1-1 Filed 08/20/21 Page 7 of 7 PageID #: 11
                                                          37D01-2107-CT-000682                                                         Filed: 713012021 1:46 PM
                                                                                                                                                             Clerk
                                                               Jasper Superior Court 1                                                  Jasper County, Indiana
STATE OF INDIANA                        )
                                                   SS: JASPER SUPERIOR COURT
COUNTY OF JASPER

STATE FARM FIRE AND CASUALTY                                 )
COMPANY a/s/o THOMAS CARR                                    )
               Plaintiff,                                    )
       V.                                                    ) CAUSE NO.
WHIRLPOOL CORPORATION,                                       )
               Defendant.                                    )

TO THE ABOVE NAMED DEFENDANT OR DEFENDANTS:
You have been sued by the person(s) named "plaintifP', in the court stated above. The nature of the suit against you is stated in the complaint which
is attached to this document. It also states the demand which the plaintiff has made and wants from you. You must answer the complaint in writing,
by you or your attorney, within twenty (20) days, commencing the day after you receive this summons, orjudgment may be entered against you for
what the plaintiff has demanded. If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you rnust assert it
in your written answer to the Jasper Superior Court, 115 W. Washington St., Rensselaer, IN 47978, (219)866-4927.
The following manner of service of summons is hereby designated: CE' TIFIED MAIL.
If not so designated, the clerk shall cause service to be made by
Date: July 30• 2021
Robert P. Lamey, #35810-82
KAHN, DEES, DONOVAN & KAHN, LLP                                                  Kara Fishburn, Clerk             `ro~                  J';
501 MAIN STREET, P.O. BOX 3646                                                                                          fl          ;
EVANSVILLE, IN 47735-3646                                                        By                                    f€=;_, C;puty lk
TELEPHONE: (812) 423-3183                                                                              (S E A
                                                            CERTIFICATE OF MAILING                              '
I hereby certify, that on the        day of                  2021,•I mailed a copy of this summons and a cop ~?the complaint to eac ' f ( the •
defendant(s)                                      and                                by (registered or certified) ma r~a(~~i~r~~etur receipt signed
by the addressee only, addressed to each of said defendant(s), at the addresses furnished by the plaintiff.
Dated                      2021.                                       Kara Fishburn, Clerk
                                                                                  By                                        Deputy
                                                 RETURN OF SERVICE OF SUMMONS BY MAIL
I hereby certify that service of summons with retum receipt requested was mailed on the _           day of                   2021, and that a copy of
the return receipt was received on the _     day of               , 2021, which copy is attached herewith.
Dated                                2021.                               Kara Fishburn, Clerk
                                                                                     By                                   , Deputy
                                               RETURN ON SERVICE OF SUMMONS BY SHERIFF
I hereby certify that I have served the within summons
           1.        By delivering personally on the _      day of               , 2021, a copy of the summons and a copy of the complaint to each of
the within named defendant(s)
           2.        By leaving on the _      day of                 2021, for each of the within named defendant(s)                             a copy
of the summons and a copy of the complaint at the respective dwelling place or usual place of abode with some person of suitable age and discretion
whose duties or activities include prompt communication of such information to the person being served.
           3.        By leaving on the _      day of               , 2021, for each of the within named defendant(s)                              a copy
of the summons and a copy of the complaint at the respective or usual place of business or employment with some person of suitable age and
discretion whose usual duties or activities inchide prompt communication of such information to the person being served.
Whenever service is made on part 2. or 3., there shall be added:
           That on the _      day of               I sent by first class mail a copy of the summons without the complaint to each of the within named
defendant(s)
Fees:      Summons
           Mileage                                                        Sheriff of             County, Indiana
           Total                                                          By
           WHIRLPOOL CORPORATION
           C/O CORPORATION SERVICE CO.
          135 N. PENNSYLVANIA ST., SUITE 1610
           INDIANAPOLIS IN 46204
